IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



In re the Dependency of:                          No. 74875-1-1
                                                  (consolidated with No. 74876-9-1)
C.J.F. (DOB: 03/22/2003),
                                                  DIVISION ONE                    %
                     Minor child.

                                                                                  re
INES FAIR and JAKE FAIR,

                     Appellants,

              v.



STATE OF WASHINGTON,                              UNPUBLISHED
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,                                  FILED: January 23. 2017


                     Respondent.

       Cox, J. -Jake and Ines Fair appeal the trial court's order terminating their

parental rights to their son, C.J.F. Both parents contend that the State failed to

prove (1) that all necessary and available services capable of correcting their

parental deficiencies were provided, (2) that there was little likelihood their

parental deficiencies could be remedied so that C.J.F. could be returned in the

near future, and (3) that termination of parental rights was in C.J.F.'s best

interests. The parents also challenge the trial court's finding that the State made

active efforts to provide remedial services as required by the federal and state

Indian Child Welfare Act (ICWA). Because substantial evidence supports the

trial court's findings and the findings support the conclusions of law, we affirm the

termination order.
No. 74875-1-1 (consolidated with No. 74876-9-l)/2


       The Fairs are the parents of four children: daughter S.F. (born March 31,

2001), son C.J.F. (born March 22, 2003), son R.P.F. (born July 26, 2006) and

son B.C.F. (born September 27, 2008).

       C.J.F. was diagnosed with autism spectrum disorder in 2006. He has also

been diagnosed with attention deficit hyperactivity disorder (ADHD), obsessive

compulsive disorder (OCD) and posttraumatic stress disorder (PTSD). C.J.F.

presents with serious behavioral challenges, including aggression, self-injury,

and running away. He requires constant adult supervision.

       On June 17, 2012, the Fairs were putting their children to bed when C.J.F.

refused to put on his pajamas. Jake1 hit C.J.F. with a belt on his bare skin

approximately 60 to 75 times. C.J.F. arrived at school the following day with

extensive bruising on his legs and buttocks. C.J.F.'s teacher described the

bruising as so severe she was surprised C.J.F. could even sit down.

       Further investigation revealed several other instances of physical and

verbal abuse, particularly against C.J.F.2 C.J.F.'s school bus driver had

observed bloody scratches on C.J.F.'s neck that Ines admitted inflicting. The bus

driver had also observed Ines grabbing C.J.F. by the throat and yelling at him.

On another occasion, when C.J.F. resisted getting off the bus, Ines grabbed

C.J.F. by the leg and dragged him down the steps onto the sidewalk. C.J.F.'s


       1 Because the parents share the same last name, we refer to them by their first
names for clarity.

       2According to the testimony at trial, when 2-year-old S.F. complained she was
hot and repeatedly tried to take off a sweater, Ines pinned her down and spanked her
severely. The Fairs also admitted they spanked R.P.F. and B.C.F. with a belt.
No. 74875-1-1 (consolidated with No. 74876-9-l)/3


teacher observed Ines tell C.J.F. that he would have a cold shower and no dinner

because he had misbehaved in class.

          The Department filed a dependency petition and all four children were

placed with their paternal aunt and her partner. Jake reported to the Department

that he had Cherokee heritage. The Department promptly contacted the three

federally-recognized Cherokee tribes, all of which responded that the children did

not qualify as Indian children under the Indian Child Welfare Act (ICWA).

          On January 7, 2013, Jake pled guilty to one count of assault of a child in

the second degree. He was subsequently sentenced to a term of 31 months.

The terms of Jake's community custody prevented him from living with any of the

children until April 2016. A separate no-contact order prevented Jake from

having any contact with C.J.F. until 2023 except for professionally supervised

visits.


          On January 23, 2013, both parents agreed to the establishment of

dependency. The court order required Ines to participate in a parenting class,

parent coaching, mental health counseling, a psychological evaluation, an anger

management evaluation and a domestic violence assessment. The court also

ordered Ines to participate in classes and support groups at The ARC of

Snohomish County (ARC), a nonprofit outreach center for people with disabilities,

including autism. The court ordered Jake to participate in a psychological

evaluation, mental health counseling, parenting classes and a parenting coach.

The Department also referred Jake to ARC upon his release from prison.
No. 74875-1-1 (consolidated with No. 74876-9-l)/4

       The parents complied with all of these services, though Ines made only

limited use of ARC's resources and Jake did not contact them at all. Though

providers testified that the Fairs generally made progress in their services, they

continued to have difficulty handling C.J.F. during visits. For example, the Fairs

continued to demonstrate unrealistic expectations for C.J.F.'s behavior. They

also continued to physically restrain C.J.F. at visits for minor transgressions,

despite the advice of multiple professionals, which caused C.J.F. to react

aggressively. At the time of trial, the parents' visits with C.J.F. were still limited to

once a week. And C.J.F. was rarely incorporated into the Fairs' visits with their

other children because it was too overstimulating for C.J.F. On August 15, 2014,

the Department filed a termination petition.3

       In June 2015, Jake was enrolled as a member of the Cherokee Nation.

The Cherokee Nation subsequently notified the Department that the tribe

considered the children to be Indian children as defined by the ICWA.

       Trial on the termination petition began on November 16, 2015. At the time

of trial, C.J.F. was 12 years old and had been out of his parents' custody for

more than three years. Following the testimony of 23 witnesses and the

admission of 88 exhibits, the trial court entered findings of fact and conclusions of




       3 The Department did not include S.F. in the termination petition because she
had been returned to her mother's care by that time. The trial court did not terminate the
parents' rights to R.P.F. and B.C.F., finding that termination was not in R.P.F.'s best
interests and that the State had not shown that B.C.F. could not be returned to his
mother's care in the near future. Only C.J.F. is the subject of this appeal.
No. 74875-1-1 (consolidated with No. 74876-9-l)/5


law and an order terminating the Fairs' parental rights to C.J.F. Both parents

appeal.

                                       SERVICES


          The Fairs contend that the Department failed to provide them with all

necessary services capable of correcting their parental deficiencies. Specifically,

the Fairs argue that they were not provided with hands-on parenting training for

children with autism. We disagree.

          Parental rights are a fundamental liberty interest protected by the United

States Constitution.4 To terminate the parent-child relationship, the Department

must prove each of six statutory elements of RCW 13.34.180(1) by clear, cogent,

and convincing evidence.5 Ifthe trial court finds that the State has met its burden

under RCW 13.34.180, it may terminate parental rights if it also finds by a

preponderance of the evidence that termination is in the "best interests" of the

child.6

          One of these elements the Department must prove is that "the services

ordered [by the court] have been expressly and understandably offered or

provided and all necessary services, reasonably available, capable of correcting

the parental deficiencies within the foreseeable future have been expressly and




          4 Santoskv v. Kramer. 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L Ed. 2d 599
(1982).

          5 In re Dependency of K.N.J.. 171 Wn.2d 568, 576-77, 257 P.3d 522 (2011).

          6 RCW 13.34.190(1 )(b).

                                             5
No. 74875-1-1 (consolidated with No. 74876-9-l)/6

understandably offered or provided."7 A service is "necessary" if it is "needed to

address a condition that precludes reunification of the parent and child."8 A

service is "reasonably available" if it is "available within the department or

supervising agency, or within the community" or "the department has existing

contracts to purchase" it.9 However, if a parent is unwilling or unable to make

use of the services offered or provided, the Department is not required to offer

additional services that might have been helpful.10

       Findings of fact must be supported by substantial evidence.11

Unchallenged findings of fact are verities on appeal.12 In determining whether

substantial evidence supports the trial court's findings, we will not weigh the

evidence or the credibility of witnesses.13

       Here, substantial evidence supports the trial court's finding that all

necessary and reasonably available services were offered to the parents. Prior

to the dependency petition, C.J.F.'s teachers worked to help the Fairs

understand C.J.F.'s condition. They also explained to the Fairs that physical

discipline was not effective on children with autism. They referred the Fairs to


       7 RCW 13.34.180(1 )(d).

       8 In re Dependency of A.M.M., 182 Wn. App. 776, 793, 332 P.3d 500 (2014).

       9 RCW 13.34.136(1 )(b)(vii).

       10 In re Dependency of S.M.H.. 128 Wn. App. 45, 54, 115 P.3d 990 (2005).

       11 Pep. ofKN.J.. 171 Wn.2d at 577.

       12 In re Interest of J.F., 109 Wn. App. 718, 722, 37 P.3d 1227 (2001).

       13 In re Dependency of E.L.F., 117 Wn. App. 241, 245, 70 P.3d 163 (2003).

                                            6
No. 74875-1-1 (consolidated with No. 74876-9-l)/7


ARC. ARC offers a wide variety of resources for parents of children with autism,

including trainings, lectures and workshops, support groups for parents and

siblings, and socialization activities for children. Workshop topics have included

medications, legal issues, individual education plans (lEPs) and dietary changes.

       The Fairs attended some meetings and support groups at ARC prior to the

dependency proceedings. However, their participation declined dramatically

after dependency was established. Jake did not attend any ARC events after his

release from prison in October 2014 and Ines attended only one workshop. Ines

testified that she was unwilling to make use of ARC's resources unless C.J.F.

was in her care. She testified that "to apply the principles and ideas that they

had there, which are good ones, in a visit doesn't really work" because "the

situation which visitations are is an artificial one."14 Ines also stated that she felt

uncomfortable at ARC because she believed the other parents did not like her.

       In addition, the Department referred both parents to Marie Preftes-Arenz,

a parent coach and in-home therapist who has both personal and professional

experience involving children with autism. Preftes-Arenz began working with

both parents in November 2012. When Jake went to prison in January 2013,

Preftes-Arenz continued to work with Ines until March 2013. Preftes-Arenz

worked with the family again from late 2014 until January 2015, and from April

2015 up until the termination trial.




       14 Report of Proceedings (Nov. 30, 2015) at 795.

                                           7
No. 74875-1-1 (consolidated with No. 74876-9-l)/8


       Preftes-Arenz explained that parent coaching is "hands-on and interactive"

and "different from formal education."15 Preftes-Arenz was present for the Fairs'

visits with C.J.F. She taught the parents skills that were effective for autistic

children, including positive reinforcement, appropriate discipline strategies, and

stress management techniques. After teaching a specific skill, Preftes-Arenz

would model the skill for the parents to observe. Preftes-Arenz would then give

the parents the opportunity to practice the skill, and provide feedback. However,

Preftes-Arenz testified that all autistic children were different and that there was

no "one-size-fits-all" strategy for parenting children with autism. She explained

that "trying to understand how autism affects [C.J.F.] specifically is one of the

ways that I can help the parents parent him better."16 Preftes-Arenz also

encouraged the parents to develop a "tool kit" of strategies so that if C.J.F. was

not responding to one technique, they had other available options.

       In addition, Preftes-Arenz talked to C.J.F.'s caregivers about what was

working in their home, and communicated that to the parents. Preftes-Arenz also

encouraged Ines "to attend any workshop or class she can and to keep reading

and researching about Autism." However, Preftes-Arenz noted that Ines did not

follow through with this goal.

       Moreover, the Department referred C.J.F. to Christina Alexander, a

therapist at Ryther Child Center, for trauma-focused cognitive behavioral therapy

(TF-CBT). Alexander taught C.J.F. coping skills such as muscle relaxation, deep

       15 id (Nov. 19, 2015) at 637-38.

       16 Id at 574.

                                          8
No. 74875-1-1 (consolidated with No. 74876-9-l)/9


breathing and visualization. By the time of trial, Alexander had been working with

C.J.F. for over two years. Alexander met with Ines twice in 2014 and went over

some of these techniques. However, Ines did not contact Alexander again after

these two meetings.

       The Department also attempted to provide C.J.F. with Applied Behavior

Analysis (ABA) therapy, a behavioral therapy specifically targeted for children on

the autism spectrum. Unfortunately, there were no ABA providers in Snohomish

County that would accept C.J.F. as a client. The Fairs do not challenge the trial

court's finding that the Department "made a significant effort to find this service,

but was not able to do so" and "ABA therapy for [C.J.F.] was not reasonably

available."17

       C.J.F.'s aunt and her partner had great success managing C.J.F.'s

behaviors. The aunt testified that she was willing to work with the Fairs to show

them which behavior management techniques worked well with C.J.F. Ines

refused to speak to the aunt, even referring to her as "it" in front of the children.

Both the Department and the aunt offered to participate in mediation or dispute

resolution to improve the relationship. Ines refused.

       Finally, Yasmin Amiri, the volunteer guardian ad litem (VGAL), attempted

to provide the parents with additional education and training opportunities. Amiri

was in a unique position to offer assistance, having previously been a provider of


        17 Clerk's Papers at 38 (Findings of Fact 2.80 and 2.81). Though Ines assigns
error to these findings, she does not support her assignments of error with legal
argument or analysis. Thus, we consider them as verities. See Cowiche Canyon
Conservancy v. Boslev. 118 Wn.2d 801, 809, 828 P.2d 549 (1992).
No. 74875-1-1 (consolidated with No. 74876-9-l)/10

ABA therapy to children. Amiri offered Ines books and articles on autism, and

suggested other trainings such as those put on by the VGAL program. Again,

Ines refused. Amiri testified that Ines "had developed a certain response

mechanism to most people involved in the case" and would shut down even

when people were trying to help her.18

       Contrary to the parents' claim, there is no evidence that there were other

available services that the Department failed to offer. Dr. Jason Prinster, a

psychologist who evaluated the Fairs, recommended both parents participate in

services for parenting autistic children. However, Dr. Prinster testified that those

services "could be a program, classes, [and] other sources of parenting

education or coaching."19 Judith Bronson, Jake's domestic violence treatment

counselor, testified that the parents should be involved in a program "regarding

specific parental treatment of autistic children."20 But Bronson clarified that she

was referring to ABA therapy, which is a service for the child, not their parents or

caregivers.

       In re Welfare of OS.,21 which Ines relies upon, is distinguishable. In C.S.,

the trial court terminated a mother's parental rights based on an alleged inability

to address her child's special needs. The Department had offered specialized

training to the caregivers but not the mother. But C.S. "does not stand for the

       18 Report of Proceedings (Dec. 1, 2015) at 1119.

       19 id (Nov. 17, 2015) at 393.

       20 id (Nov. 30, 2015) at 935.

       21 168 Wn.2d 51, 225 P.3d 953 (2010).

                                          10
No. 74875-1-1 (consolidated with No. 74876-9-l)/11

proposition that noncustodial parents must receive services identical to the foster

parents."22 In any event, unlike C.S., there was no evidence here that the

caregivers received training or services that the Fairs did not.

       Finally, Jake contends that the Department should have offered other

helpful services, such as alternative for family cognitive behavioral therapy (AF-

CBT), "therapeutic visits" or family therapy. But there is no evidence in the

record that any of these services were recommended or reasonably available.

Alexander testified that she did not provide AF-CBT and did not know any

providers who did. And Kelli Hogan, a Department social worker, testified that

the Department typically did not have contracts for therapeutic visitation.

                                ACTIVE EFFORTS


       The Fairs argue the State failed to make active efforts to prevent the

breakup of the Indian family as required by RCW 13.38.130(1). The record does

not support this claim.

       In the context of Indian children, federal and state statutes place additional

burdens on the State prior to termination.23 The State must also prove that

"active efforts have been made to provide remedial services and rehabilitative

programs designed to prevent the breakup of the Indian family and that these

efforts have proved unsuccessful."24 "Active efforts" are defined as "a showing to

the court that the department or supervising agency social workers actively

       22 Matter of KM.M., 186 Wn.2d 466, 488, 379 P.3d 75 (2016).

       23 25 U.S.C. § 1912; RCW 13.38.130(1), (3).

       24 25 U.S.C. § 1912(d); RCW 13.38.130(1).

                                         11
No. 74875-1-1 (consolidated with No. 74876-9-l)/12

worked with the parent, parents, or Indian custodian to engage them in remedial

services and rehabilitation programs ordered by the court or identified in the

department or supervising agency's individual service and safety plan beyond

simply providing referrals to such services."25

       The parents contend that referring them to ARC and expecting them to

learn about C.J.F.'s needs on their own does not constitute active efforts. But, as

discussed above, the Department did more than simply provide referrals. The

Department engaged service providers to teach the parents skills for parenting

an autistic child. When the parents had success working with Preftes-Arenz, the

Department extended her contract twice. The Department also updated Ines's

psychological evaluation twice in order to determine if additional services were

necessary. In addition, the Department facilitated meetings between Ines and

C.J.F.'s treatment providers. The Department also offered to improve the

relationship between the parents and the caregivers so that the caregivers could

help the parents understand C.J.F. better.

       Jerrid Miller, a tribal social worker with the Cherokee Nation, testified on

behalf of the tribe. Miller reviewed 25 volumes of discovery and participated

throughout the entire termination trial as the tribe's representative. Miller agreed

the Department had made active efforts to provide appropriate services and

those efforts had been unsuccessful. He also testified that he had discussed the

case with several other Cherokee Nation social workers and that the tribe

supported termination of parental rights. Miller's testimony, in addition to the

       25RCW13.38.040(1)(a)(iii).

                                         12
No. 74875-1-1 (consolidated with No. 74876-9-IV13


other evidence in the record, was sufficient to support the trial court's finding that

active efforts were made.


                        LIKELIHOOD OF REUNIFICATION

       The Fairs argue that the Department failed to prove there was little

likelihood that that C.J.F. could be returned in the near future, as required by

RCW 13.34.180(1 )(e). Again, the trial court's findings to the contrary are

supported by substantial evidence.

       The focus of RCW 13.34.180(1 )(e) is whether a parent's identified

deficiencies have been corrected.26 "Even where there is evidence that the

parent may eventually be capable of correcting parental deficiencies, termination

is still appropriate where deficiencies will not be corrected within the foreseeable

future."27 Although the law provides no numerical standard to measure the

foreseeable future, this determination is a factual inquiry evaluated from "the

child's point of view," which varies with the child's age.28

       At the time of trial, the parents were visiting with C.J.F. only once a week

for an hour. The visits with C.J.F. were separate from the Fairs' visits with their

other children, and were typically supervised by both a professional visitation

supervisor as well as Preftes-Arenz. Department social worker Katrina Maloney

testified that moving towards unsupervised visits with C.J.F. could take



       26 In re Welfare of M.R.H.. 145 Wn. App. 10, 27, 188 P.3d 510 (2008).

       27 In re Welfare of AG.. 155 Wn. App. 578, 590, 229 P.3d 935 (2010).

       28 In re Dependency of A.C., 123 Wn. App. 244, 249, 98 P.3d 89 (2004).

                                          13
No. 74875-1-1 (consolidated with No. 74876-9-l)/14


"months."29 Preftes-Arenz testified that reunification of C.J.F. would take "quite a

period of time" due to his need for structure and consistency.30 According to

Preftes-Arenz, any reunification plan was "going to be more on [C.J.F.'s]

timeline."31 In addition, Preftes-Arenz testified that C.J.F. should not be reunified

until after R.P.F. and B.C.F. had been successfully transitioned back to Ines's

home, something that had not yet begun.

       Moreover, Jake was not permitted to live in the family home or to have any

contact with C.J.F. unless supervised by a professional until 2023. Jake argues

that this should not be a basis for termination of his parental rights. He argues

that he should be permitted to share parenting responsibility for C.J.F. even if he

does not live in the home, as is the case with many noncustodial parents. But

this proposal is unworkable if C.J.F. cannot be returned to Ines's care. The trial

court did not err in finding that there was little likelihood that C.J.F. could have

been returned to the parents in the near future.

                                  BEST INTERESTS

       Finally, the Fairs challenge the trial court's finding that termination was in

C.J.F.'s best interest.

       As an initial matter, Ines argues that the trial court prematurely reached

this issue because the State had not established the statutory elements set forth

in RCW 13.34.180(1 )(d) and (e). But as discussed above, there was substantial

       29 Report of Proceedings (Dec. 1, 2015) at 1216.

       30 id (Nov. 19, 2015) at 605.

       31 id at 650.

                                          14
No. 74875-1-1 (consolidated with No. 74876-9-IV15


evidence in the record to support the court's findings that these elements were

proved by clear, cogent, and convincing evidence. Thus, the court properly

reached the second prong of analysis: whether it was in C.J.F.'s best interest to

terminate parental rights.

       The parents also contend that termination was not in C.J.F.'s best

interests because he was bonded to them and to his siblings. A child has a right

to "a safe, stable, and permanent home and a speedy resolution" of dependency

proceedings.32

       Where a parent has been unable to rehabilitate over a lengthy

dependency period, a court is "fully justified" in finding termination in the child's

best interests rather than "leaving [the child] in the limbo of foster care for an

indefinite period" while the parent rehabilitates himself or herself.33

       The best interests of a child must be decided on the facts and

circumstances of each case.34 A trial court is afforded broad discretion in making

a "best interests" determination, and we give its decision great deference on

review.35

       The trial court did not ignore the parent-child bond in making its decision.

The parents do not challenge the trial court's finding that "[h]is parents clearly




       32 RCW 13.34.020.

       33 In re Dependency of T.R.. 108 Wn. App. 149, 167, 29 P.3d 1275 (2001).

       34 In re Dependency of A.V.D.. 62 Wn. App. 562, 572, 815 P.2d 277 (1991).

       35 In re Welfare of Young. 24 Wn. App. 392, 395, 600 P.2d 1312 (1979).

                                          15
No. 74875-1-1 (consolidated with No. 74876-9-l)/16


love [C.J.F.], however they cannot effectively parent him."36 But at the time of

trial, C.J.F. had been dependent and out of his parents' care for more than three

years. During that time, the parents made progress but did not gain enough

skills to be able to parent C.J.F. safely or effectively.

       We affirm the trial court's order terminating the Fairs' parental rights.




WE CONCUR:




*^]~